  Case 1:20-cv-00191-JTN-SJB ECF No. 19 filed 09/30/20 PageID.77 Page 1 of 1


                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


 LENORE ELLEN WALTERS,

        Plaintiff,
                                                                       Case No. 1:20-cv-191
 v.
                                                                       HON. JANET T. NEFF
 CHALLENGE MFG.,

        Defendant.
 ____________________________/

                                              ORDER

       This is a civil action initially filed by a pro se litigant. Defendant filed a Motion to Dismiss

(ECF No. 14). The matter was referred to the Magistrate Judge, who issued a Report and

Recommendation on September 15, 2020 (ECF No. 18), recommending that Defendant’s motion

be granted and Plaintiff’s complaint be dismissed with prejudice.                  The Report and

Recommendation was duly served on the parties. No objections have been filed. See 28 U.S.C.

§ 636(b)(1). Accordingly:

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF. No. 18) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that Defendant’s Motion to Dismiss (ECF No. 14) is

GRANTED and the Complaint is DISMISSED with prejudice for the reasons set forth in the

Report and Recommendation.

       A Judgment will be entered consistent with this Order.



Dated: September 30, 2020                                       /s/ Janet T. Neff
                                                              JANET T. NEFF
                                                              United States District Judge
